Case 5:17-cv-01302-D Document 53-5 Filed 01/18/19 Page 1 of 2

 

9000 HLIINS VVSO

9 e6eq

TONA

 
 

UBUDOSH BYU PEYS-
‘Bulues) si woo Gulag auy ul EM Jay
Pue WOO"peq SUOS Joy Ul eM ay] Guoje syoes0 ale alatyj “wool GuIAl] pue WOOJpeq Sls "WocIuIEG ou;
Woy |) eu) Samy Buyreo aney Aap pres psu , a6e.0,00 syenbyyes soy aquonpap cp’ 1/0'9$ & aaey Adin
pourejdxe | , soauGue dn yas pue ssacaid sumep pouiejdxe ‘oyus eWOS Au papiAoly , ‘ssacaid sume;O
uy FaA0 06 0) pue YC du] Se yesALU SONPOAUI O} BGNS-Q0E-816 B yPWs “sayy PU “4 PSU! 0} ED G/O

PSUT 0} TED G/O

(Wd 10:20 Zb0z/e8z/e0) UeWyDa}) aNUAA PEUD-

‘poubjsse aq 0) s20ulbua

ue 10) dn jas |i Ady! “SSoy ayenbyyee ue dn jas 0} pEO-OrE-GOF @ Bugnsucg snywny o} (129 G/O
Buninsuod snywny 0} [E> g/O

(Wd 80:20 £1.07/87/80) UeUDpeH au Peyud-
LVZ/6 “LLY Gn Moros Aep J °€ TOD UnYUdd °Z snowy Woy Hodau JacuIBUe 994 *| aBewep ayenbyyey
URId LORY

(Wd 8€:10 2107/67/80) UEUOaH ayUM Peyo-

YY JO} JEM IW | “ayepdn ue Joy au Gunes 10} payueY pue S/N | "29G6-SSZ-SOP D ye Jy payjen “Aepug
uo Ayadoud ain padsul pue Aq 0} Bui06 si ays pauiesdxe ays “smyuuny jm Aepitoyy BST] Woy WA 2944
SNYWHY 0} 122 G/O

(WY 90:80 ZLOZ/1€/80) Aatsep~, aou0}D-
“LU LO/60 Peds o) Jooubu oda siscuifive Buemy
MANAY DDO

(Wd Z1:10 ZF0Z/LO/60) UeUDDeH ayYAA PEYD-
“sBulpuy 494 39s 0} Yodel Jax 40) YWEM |[IM ( JO YOR |[ED 0} WA UOT “-L9S6-SS7Z-SOF
® speq say payyeD ‘sSulpuy J2y ssnosip 0} payuem ays “snyxuny /M AepHOH esr] seauNbUZ Woy W/A 294

Jaouibuz 0} 729 g/O

   
 

 

 

66¥6-G7-Z00| -wilelD

“n
=
—-2
Srin
<in
and
a

 
Case 5:17-cv-01302-D Document 53-5 Filed 01/18/19 Page 2 of 2

 

L000 HLIINS VVSO

2 36eq

(WV Sb: a Etocteceu) HINQuUN | YOY

eulbuz :Buipued
“UJ00) DUIAI Ul 0} abe ais uBIs SPM 390 “UMO}
OROTTS|IO}EAUOD TON 6uung

   
  

ya4 JO SB UOU :3jeq 0} SjUsUuAeg S31y HUaIIa0 BUIO
434 ut pauinzco Ajqissod yeu ayenbuyes-Auewuins uufe|s JeA jou :

"peyquep] DOO Gurpuad jms :ueyM pue Ag pauyUOD JUaWAACYy weg fayenbyyey +aysuel) 40} uoseay

[ELAJ8qJ JOIUDS

(WY 0£:80 ZL0Z/8z/e0) Aemojjoy jaAuEg-
WeUUSsJOpUS aiqeoydde ayy yw abewep ayenbyprese payodai Jo) Jajsueg JolUues poaaiddy
“Waeassy YOINSS

(Wd 8F:Zt 2102/82/80) Aatsaaq aou00;/D-
"JUSUBAOW YES 0} BNP UBUDP2}{ SYUM PEUD SOS oj wie|D peublssesy
qUaWeAOW Yes -jJUeWUBISseayY LUIE|5

(Wd 6Y:ZL £L0z/aZ/a0) Aasenn SoU0jD-
‘uoqpedsul Joy JooulGue uBisse 0} yO ‘ebewep oyenbyes ajqissod Gunes si paunsuy
MaAaYy DOO

(Wd SP:L0 2102/82/80) UEUDDSH SHUM PEYD-

 

‘JOA BUOP UOQDSdSUI ON “SW SIUI IE YN- .2.22eAASIATY OLOHds+s. - W/N 221Geodde J! ues Usaq JeLajar

OIGNS SB} - “AU SILA Je SUOY S,paunsul ay} Jo LOROSdSU! pray ay LWOYIed 0} peubisse uaaq jou sey
Jaysnipy pjai4 ‘UOGeSISAUOD TON 349 Buunp peypjedsip orem saoiuas uonebgiw ON - “Wej ay Buy
OU Si aYS AYM SI JEU] “WOO! SUOS Jay U) aBewep sow punoy Apueoal paunsuy “peylys dam Suse} QWOS
pue sAep ¢ Joy Jamod ysoj Aoy “UMOp [34 S919 Buliso painoco sso] aLp USA, “eyeNbyyes 9) 0} payejal
S1 yey) Buljamp say 0) aBewep aaey Aew Aa papoda: paunsuj -9}/2/|.| 40 SSO] JO Syep B 40} J 1 /pZ/g UO
paunsul Aq paty SEM TONS o1..4 AUVWINNS SSO sass W/N & asessene dD OVNONV OaLVaday ONY
ANVLSNOOsssasse - SUON :AIOJSIH SWHEID OSI- SUON :AIOISIH SWIEID YWV- OL/LL/Z -ayep uondaou!
AANOd- COH 220A AdtlOd- %G “ATALLONGAG - (AOVHSAOS YSSNSA HUM) SAVNOHLY VS 00 OF

PS PO OH S0'120'9$ :aiqnonpeq ayenbyyes- 000'LS$ -eGRONPSQ- ..... NOLLVWHOANI ADITOd asere

~ a1geaidde 41 yuas SEM J3}9] JUSLWAAISS SMS SyeW JUSS 9q 0} p2sU JOU SaOp JaRo] SUN |eEUONIPpe

@iNS ayx2-W Painsu! oO} Jaya/ jUaUUBIsseal papeyy Ino peyfew sem Jay9| YOR ans SEW ,,.1NO

CSTIVW SHSLL31.... ~ SUO 10} YSE JOU J! PauNjdes UsEq Sey |IeWS ains ayeyy aiqeoldde jy! peuado

Sl SAJOSSI POW ans ayeyy aweu Aw o] sjuawubisse yy Ubisses) 0} ans ayey - “axYeNnbyes oj} onp
UAE SI SIPUEY O} PeUuBisse USE SACY | ..0+0.0.LNSWIOCE IMONNOV TWHUSSSY “YSsssase re

66P6-S2-ZO0L -wielD

 
